Name: Commission Regulation (EEC) No 2445/90 of 23 August 1990 fixing the conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 232/44 Official Journal of the European Communities 27 . 8 . 90 COMMISSION REGULATION (EEC) No 2445/90 of 23 August 1990 fixing the conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 are fixed by Commission Regulation (EEC) No 1207/90 (5), as last amended by Regulation (EEC) No 2444/90 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (s), as last amended by Regulation (EEC) No 3672/89 (6); Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), as last amended by Regulation (EEC) No 2300/89 (8), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 2(4) of Council Regulation (EEC) No 1676/ 85 ('), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, HAS ADOPTED THIS REGULATION : Article 1 The conversion rates used to fix or, where appropriate, to adjust the monetary compensatory amounts, as referred to in Article 3a of Regulation (EEC) No 3152/85, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 164, 24. 6. 1985 , p. 6 . O OJ; No L 201 , 31 . 7 . 1990, p. 9. (5) OJ No L 122, 14. 5 . 1990, p. 1 . (4) See page 1 of this . Official Journal . ( s) OJ No L 310, 21 . 11 . 1985, p. 4 . 0) OJ No L 358 , 8 . 12 . 1989, p. 28 . O OJ No L 310, 21 . 11 . 1985, p . 1 . (') OJ No L 220, 29. 7 . 1989, p. 8 . O OJ No L 164, 24 . 6 . 1985 , p . 1 . 27 . 8 . 90 Official Journal of the European Communities No L 232/45 ANNEX Conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,75662 0,509804 0,133651 0,448248 0,150591 0,0498895 0,0449290 13,1909 11,7765 8,25070 61,3546 11,3468 2,97471 9,97676 3,35173 1,11040 2 225,72 293 ,5W 262,112 183,638 55,2545 10,2187 2,67895 8,98483 3,01849 0,900574 2 004,43 264,402 236,051 165,379 48,2868 8,93008 2,34113 7,85183 2,63785 0,873900 0,787012 1 751,67 231,061 206,285 144,525